Case: 19-60588     Document: 00515901471          Page: 1    Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 15, 2021
                                   No. 19-60588
                                                                  Lyle W. Cayce
                                                                       Clerk

   Matthew Huskey,

                                                            Plaintiff—Appellant,

                                       versus

   Mary Jones, Captain (Unit 29); Derrick Munford, Captain (Unit
   29); “John Doe” Griffin, Lieutenant (Key Control); Donovan
   Clark, Officer (Unit 29); Tommy Herring, Officer (K-9 Unit),

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:17-CV-140


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Michael Huskey brought suit against Defendants-
   Appellees for conduct that occurred during his incarceration at the
   Mississippi State Penitentiary (“MSP”). The district court granted



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60588         Document: 00515901471               Page: 2       Date Filed: 06/15/2021




                                           No. 19-60588


   summary judgment in favor of Defendants. Because it is unclear whether we
   have jurisdiction over Huskey’s appeal, this case is REMANDED.
                       I. Facts & Procedural History
           Huskey alleges that on September 8, 2016, while seeking care at a
   medical clinic, officers forced his face into a wall, yelled that he had a knife,
   took his shoes and pants off, and took turns slapping him in the face and head
   while he was restrained. According to Huskey, after the incident, Captain
   Mary Jones left him in flex cuffs for about an hour, refused to let him see a
   nurse, and then refused to transport him to the hospital after the doctor
   informed her that it was prison policy to do so. He alleged that, when he was
   taken to the hospital for an x-ray six days later, a doctor told him his arm was
   broken. Huskey brought suit under 42 U.S.C. § 1983.1
           The district court held a hearing under Spears v. McCotter, 766 F.2d
   179 (5th Cir. 1985), and dismissed some of Huskey’s claims while allowing
   him to proceed with claims that Defendants used excessive force against him
   and denied him adequate medical care. The defendants filed a motion for
   summary judgment, arguing that Huskey’s claims should be dismissed for
   failure to exhaust administrative remedies under the Prison Litigation
   Reform Act (“PLRA”). Huskey opposed summary judgment, arguing that
   he satisfied the PLRA’s administrative exhaustion requirements by filing


           1
             “Every person who, under color of any statute, ordinance, regulation, custom, or
   usage, of any State or Territory or the District of Columbia, subjects, or causes to be
   subjected, any citizen of the United States or other person within the jurisdiction thereof
   to the deprivation of any rights, privileges, or immunities secured by the Constitution and
   laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
   proceeding for redress, except that in any action brought against a judicial officer for an act
   or omission taken in such officer’s judicial capacity, injunctive relief shall not be granted
   unless a declaratory decree was violated or declaratory relief was unavailable.”




                                                 2
Case: 19-60588      Document: 00515901471           Page: 3    Date Filed: 06/15/2021




                                     No. 19-60588


   grievances and attempting to appeal his rejections before being told that he
   was not allowed to appeal them.
          The magistrate judge granted the motion for summary judgment and
   dismissed the case for failure to exhaust administrative remedies. The court
   entered judgment on April 4, 2019. Huskey filed a motion to alter or amend
   the judgment under Federal Rule of Civil Procedure 59(e) dated April 27,
   2019, but not post-marked until May 3, 2019. The magistrate judge accepted
   Huskey’s motion but denied it. The magistrate judge subsequently granted
   Huskey’s motion to proceed in forma pauperis on appeal. Huskey appealed,
   and filed a motion to appoint counsel, which was carried with the case.
                                 II. Discussion
          Huskey raises several arguments as to why the district court erred in
   granting summary judgment to the defendants. However, because Huskey’s
   appeal is potentially time-barred, we cannot yet reach its merits. While
   neither side nor the district court raised this issue, a timely notice of appeal
   in a civil case is a jurisdictional requirement. Bowles v. Russell, 551 U.S. 205,
   214 (2007). It cannot be waived or forfeited. See Hamer v. Neighborhood Hous.
   Servs. of Chi., 138 S. Ct. 13, 17 (2017). “In contrast to the ordinary operation
   of our adversarial system, courts are obliged to notice jurisdictional issues
   and raise them on their own initiative.” Id.
          A notice of appeal in a civil action must be filed within 30 days of entry
   of the judgment from which the appeal is taken. Fed. R. App. P.
   4(a)(1)(A); accord 28 U.S.C. § 2107(a). However, a motion to alter or amend
   judgment under Rule 59(e) that is timely filed within 28 days of judgment
   extends the time for filing a notice of appeal until 30 days after disposition of
   the motion. Fed. R. App. P. 4(a)(4)(A)(iv); Fed. R. Civ. P. 59(e).
   Huskey filed his notice of appeal on August 8, 2019, well more than 30 days
   after entry of judgment on April 4, 2019 but within 30 days of entry of the




                                           3
Case: 19-60588        Document: 00515901471              Page: 4      Date Filed: 06/15/2021




                                         No. 19-60588


   order denying his Rule 59(e) motion on July 15, 2019. However, it is uncertain
   whether Huskey timely filed his Rule 59(e) motion. “An untimely [Rule
   59(e)] motion, even if acted upon by the district court, cannot toll the time
   for filing a notice of appeal.” Washington v. Patlis, 868 F.2d 172, 174 (5th Cir.
   1989).2
           Under the prison mailbox rule, a prisoner files a timely Rule 59(e)
   motion by depositing it in the prison mail system “on or before the last day
   for filing.” Fed. R. App. P. 4(c)(1); see Uranga v. Davis, 893 F.3d 282, 285
   (5th Cir. 2018) (explaining that this court has extended the prison mailbox
   rule to Rule 59(e) motions). The mailbox rule applies “as of the moment the
   prisoner’s document is delivered to prison officials for mailing to the district
   court clerk.” Medley v. Thaler, 660 F.3d 833, 840 (5th Cir. 2011) (per curiam)
   (emphasis in original) (citation and brackets omitted). The prisoner can
   prove the date on which he filed the motion by submitting “a declaration,”
   “a notarized statement,” or “evidence (such as a postmark or date stamp)
   showing that the notice was so deposited and that postage was prepaid.”
   Fed. R. App. P. 4(c)(1)(A)(i)–(ii).
           Because the court entered judgment on April 4, 2019, Huskey’s Rule
   59(e) motion was due by May 2, 2019. Huskey’s motion states that it was
   signed April 27, 2019. However, the envelope attached to the motion was
   post-marked on May 3, 2019, a day after his deadline.




           2
             Compare Haygood v. Quarterman, 239 F. App’x 39, 41 (5th Cir. 2007) (“Because
   the Rule 59(e) motion was not timely filed, it did not extend the time in which to file the
   notice of appeal.”), with Thompson v. Sharad, 788 F. App’x 971, 972 (5th Cir. 2019)
   (“Thompson’s postjudgment motion, which was filed within this additional 30-day period,
   sufficed as a motion under Rule 4(a)(5).”).




                                               4
Case: 19-60588      Document: 00515901471          Page: 5   Date Filed: 06/15/2021




                                    No. 19-60588


          In a declaration, Huskey explained that on April 28, 2019, he placed
   an Inmate Legal Assistance Program (“ILAP”) form in his cell door to be
   picked up and put in the legal box, and that the form was picked up during
   the 7:00 p.m. count. On April 30, he asked the tower officer to call the law
   library regarding his request for assistance, and the officer reported that she
   received no answer. The following day, he again asked the tower officer to
   call, and there was again no response. On May 2, at Huskey’s request, the
   officer called the library again and stated that he had a deadline that day;
   Huskey was informed that the law librarian had not been at work all week and
   she would try to get to him that day. In his declaration, Huskey argued that
   these circumstances should excuse “the lateness of the motion.” At the end
   of the declaration, Huskey certified that on May 3, 2019, he “caused to be
   mailed via [the] Inmate [L]egal Assistance Program . . . the foregoing
   documents.” Huskey later filed a request for a status update with the district
   court stating that he had filed a motion to alter or amend on May 3, and asking
   if the motion was before the court or if he needed to file a notice of appeal.
   He then wrote a second request for a status update in which he clarified that
   he gave his motion to alter or amend to the law librarian on May 3, 2019. The
   court on July 15, 2019 denied Huskey’s motion.
          The federal rules do not permit extensions of time to file Rule 59(e)
   motions. Fed. R. Civ. P. 6(b)(2), see also Haygood, 239 F. App’x at 41
   (stating “the district court lacked the power to enlarge the time to file the
   Rule 59(e) motion”). The magistrate judge accepted Huskey’s filing, but
   made no reference to whether Huskey satisfied the prison mailbox rule. In
   the court’s order denying Huskey’s Rule 59 motion, the court notes that such
   a motion “must be filed within 28 days of entry of judgment.” However,
   without any discussion of the facts leading up to Huskey’s filing of the
   motion, we cannot infer that the court made a factual determination that




                                          5
Case: 19-60588      Document: 00515901471           Page: 6     Date Filed: 06/15/2021




                                     No. 19-60588


   Huskey’s submission of the inmate assistance form into his cell door satisfied
   the mailbox rule.
          We are unable to determine whether Huskey timely filed his Rule
   59(e) motion with the record before us. The date on which a pro se pleading
   is deposited in the prison mail system is a factual inquiry. See Stoot v. Cain,
   570 F.3d 669, 672 (5th Cir. 2009). Huskey does not clarify whether he
   attached his motion to the assistance form. He reports that the date that he
   gave the motion to the law librarian was May 3, 2021, a day past the deadline.
   However, it is unspecified whether there were any other occasions on or
   before May 2 in which Huskey gave his motion to a prison official. As Huskey
   was potentially unaware of the prison mailbox rule, he may not have specified
   such an occasion in his declaration as he may have believed he needed to
   deliver the motion to the librarian for it to count as being filed. As we cannot
   know for sure that May 3 was the date “the prisoner’s document [was]
   delivered to prison officials for mailing to the district court clerk,” it remains
   unclear on what date the prison mailbox rule applied. See Thaler, 660 F.3d at
   840.
          As our court sua sponte raised this issue, Huskey has not had the
   chance to further explain the events leading up to the filing of his motion.
   Additionally, neither side has had the opportunity to argue whether Huskey’s
   apparent substantial compliance with the prison handbook’s procedures
   would allow the submission of the assistance form by itself to count as




                                           6
Case: 19-60588         Document: 00515901471                Page: 7        Date Filed: 06/15/2021




                                            No. 19-60588


   satisfaction of the prison mailbox rule.3 In other cases where it is unclear
   whether a prisoner has satisfied the prison mailbox rule, we have remanded
   to the district court to resolve this type of factual question. See Stoot, 570 F.3d
   at 672; Roddy v. Cain, 467 F. App’x 292, 293 (5th Cir. 2012). Accordingly,
   we remand this case to the district court for consideration of this issue.
                                     III. Conclusion
           For the foregoing reasons, we REMAND this case to the district
   court for further proceedings not inconsistent with this opinion. We retain
   jurisdiction over this limited remand, after which we will determine whether
   we have jurisdiction to hear the merits of Huskey’s appeal. This appeal shall
   return to the same panel. Because this proceeding is now remanded, we
   DENY Huskey’s motion to appoint counsel as moot.4




           3
              The online Mississippi Department of Corrections Inmate Handbook explains
   that in order to mail a legal filing through ILAP, the prisoner must fill out a legal assistance
   request form and place it an assigned area for pickup by the tower officer. MISSISSIPPI
   DEPARTMENT                OF           CORRECTIONS,             INMATE             HANDBOOK,
   https://www.mdoc.ms.gov/Inmate-Info/Documents/CHAPTER_X.pdf (last accessed
   May 24, 2021). It notes that “[i]nmates will be given notice of ILAP service days. Inmates
   will be fully dressed and have legal paperwork ready to receive services on their assigned
   day.” Id. It additionally states that “[s]hould Court . . . deadlines fall on a date prior to the
   inmate’s scheduled service day, the inmate should complete an ILAP request form and
   submit it to the tower officer along with proof of the deadline. The officer will telephone
   ILAP so ILAP staff can provide services prior to the deadline.” Id. Huskey argues that the
   lower court erred by taking judicial notice of this handbook. A court may judicially notice a
   fact “that is not subject to reasonable dispute because it . . . can be accurately and readily
   determined from sources whose accuracy cannot reasonably be questioned.” FED. R.
   EVID. 201(b)(2). Relevant here, this court has held that it may take judicial notice of
   grievance procedures listed on a state’s website. See Cantwell v. Sterling, 788 F.3d 507, 509
   (5th Cir. 2015) (per curiam).
           4
          However, given the complexity of the issues raised in Huskey’s appeal, we
   recommend that the district court consider appointing counsel on remand.




                                                  7